Case: 14-40954      Document: 00513162761         Page: 1    Date Filed: 08/20/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                               United States Court of Appeals
                                                                                        Fifth Circuit

                                                                                      FILED
                                      No. 14-40954                              August 20, 2015
                                                                                 Lyle W. Cayce
RUBEN SOLIS ANDERSON,                                                                 Clerk


                                                 Plaintiff-Appellant

v.

F. GOODEN, Captain; PRESNELL, Lieutenant; LEAKES, Lieutenant;
GODWIN, Lieutenant; MR BRIGANCE, Lieutenant; et al,

                                                 Defendants-Appellees


                  Appeals from the United States District Court
                        for the Eastern District of Texas
                              USDC No. 5:14-CV-57


Before SMITH, DENNIS, and OWEN, Circuit Judges.
PER CURIAM: *
       Ruben Solis Anderson, Texas prisoner # 596151, moves this court for
authorization to proceed in forma pauperis (IFP) following the district court’s
dismissal of his 42 U.S.C. § 1983 complaint. Anderson does not dispute that
he is subject to the three strikes bar of 28 U.S.C. § 1915(g). Under § 1915(g), a
prisoner may not proceed IFP in a civil action or in an appeal of a judgment in
a civil action if the prisoner has, on three or more prior occasions, while


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40954    Document: 00513162761     Page: 2   Date Filed: 08/20/2015


                                 No. 14-40954

incarcerated, brought an action or appeal that was dismissed as frivolous or
for failure to state a claim, unless the prisoner is under imminent danger of
serious physical injury. Banos v. O’Guin, 144 F.3d 883, 885 (5th Cir. 1998).
Anderson has failed to show that he should be allowed to proceed IFP on appeal
under § 1915(g) or that his appeal of the district court’s judgment presents a
nonfrivolous issue. See Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982).
Anderson’s motion for leave to proceed IFP is denied. Likewise, his motion for
the appointment of counsel is denied.
      The facts surrounding the IFP decision are inextricably intertwined with
the merits of the appeal, see, e.g., Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.
1997), and Anderson has unsuccessfully litigated the same or similar claims in
two prior § 1983 suits. See Pittman v. Moore, 980 F.2d 994, 994 (5th Cir. 1993).
Anderson has not shown that the appeal of the judgment of the district court
presents nonfrivolous issues, and the appeal is dismissed as frivolous. 5TH CIR.
R. 42.2.
      IFP DENIED; MOTION FOR APPOINTMENT OF COUNSEL DENIED;
APPEAL DISMISSED.




                                        2